IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 July 30, 2009
                                No. 08-60345
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk
LAKHWINDER SINGH,

                                           Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                           Respondent




                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                             BIA No. A96 044 294


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      Lakhwinder Singh, a native and citizen of India, petitions for our review
of an order of the Board of Immigration Appeals (BIA), dismissing his appeal of
the immigration judge’s (IJ) denial of his applications for asylum, withholding
of removal, and relief under the Convention Against Torture (CAT).
      We “must affirm the decision if there is no error of law and if reasonable,
substantial, and probative evidence on the record, considered as a whole,



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60345

supports the decision’s factual findings.” Moin v. Ashcroft, 335 F.3d 415, 418
(5th Cir. 2003). Under the substantial evidence standard, reversal is improper
unless we decide “not only that the evidence supports a contrary conclusion, but
[also] that the evidence compels it.” Zhang v. Gonzales, 432 F.3d 339, 344 (5th
Cir. 2005) (internal quotation marks and citation omitted) (emphasis and
alteration in original). The petitioner bears the burden of proving the compelling
nature of the evidence. Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994). We apply
this standard when reviewing determinations regarding asylum, withholding of
removal, and relief under the CAT. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th
Cir. 2006).
      Singh has not shown that the evidence compels a finding that he was
persecuted on account of his Sikh religion or membership in the Sikh social
group.   Although the BIA determined that the IJ’s adverse credibility
determination was clearly erroneous, the BIA affirmed the IJ’s determination
that Singh had not established that his Sikh religion was a central reason for the
police officers’ actions against him, as the evidence showed that the police
officers made only one reference to Singh’s Sikh religion but made repeated
inquiries concerning his alleged association with criminals. The IJ also based
his decision on the following facts: the Sikhs are a majority ethnic group in
Punjab; many of the police officers who interrogated and abused Singh were
Sikhs themselves; Singh’s family responded by trying to show the police that
Singh was not involved in criminal activity; and Singh’s family has not suffered
anything more than harassment.
      Because a reasonable factfinder could find that Singh was detained and
beaten because the police suspected that he was linked to criminal acts, Singh
has not shown that he suffered past persecution on account of his Sikh religion
or membership in the Sikh social group. Singh has not shown that a reasonable
person in his circumstances would have a well-founded objective fear of future
persecution on account of his Sikh religion. Consequently, substantial evidence

                                        2
                                  No. 08-60345

supports the IJ’s denial of Singh’s application for asylum. See Lopez-Gomez v.
Ashcroft, 263 F.3d 442, 444-45 (5th Cir. 2001).
      Also, since Singh also has not established that he is eligible for asylum, he
has not met the more stringent standard of proof for withholding of removal and
for relief under the CAT. See Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir.
2006) (withholding of removal); Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 353
(5th Cir. 2002) (CAT relief).
      Accordingly, Singh’s petition for review is DENIED.




                                        3